DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/30/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 11 of applicant’s remarks, filed 05/30/2022, with respect to the rejection(s) of claim(s) 2-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park US 2015/0129852 (teaches an optical alignment film (950,910 or 930) for aligning each one-quarter wavelength phase difference film (920), one-half wavelength phase difference film (960) and polarizing film (940), see at least fig.8).

Claim Objections
Claim 10 objected to because of the following informalities:  
The claim limitations “performing a photo-alignment process for the first optical alignment layer located in the first display area to form a first optical alignment film; 
performing another photo-alignment process for the first optical alignment layer located in the second display area to form a second optical alignment film, 
wherein an alignment direction of the first optical alignment film is perpendicular to an alignment direction of the second optical alignment film; and 
coating polymeric liquid crystal materials over the first optical alignment film and the second optical alignment film, and curing the polymeric liquid crystal materials to form a first one-quarter wavelength phase difference film and a second one-quarter wavelength phase difference film; 
wherein after the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film are formed, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: 
coating a second optical alignment layer over the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film;
performing a photo-alignment process for the second optical alignment layer located in the first display area to form a third optical alignment film; 
performing another photo-alignment process for the second optical alignment layer located in the second display area to form a fourth optical alignment film, 
wherein an alignment direction of the third optical alignment film is perpendicular to an alignment direction of the fourth optical alignment film; and 
coating polymeric liquid crystal materials over the third optical alignment film and the fourth optical alignment film, and curing the polymeric liquid crystal materials to form a first one-half wavelength phase difference film and a second one-half wavelength phase difference film” should be “performing a photo-alignment process for the first optical alignment layer located in the first display area to form the first optical alignment film; 
performing another photo-alignment process for the first optical alignment layer located in the second display area to form the second optical alignment film, 
wherein an alignment direction of the first optical alignment film is perpendicular to an alignment direction of the second optical alignment film; and 
coating polymeric liquid crystal materials over the first optical alignment film and the second optical alignment film, and curing the polymeric liquid crystal materials to form the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film; 
wherein after the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film are formed, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: 
coating a second optical alignment layer over the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film;
performing a photo-alignment process for the second optical alignment layer located in the first display area to form the third optical alignment film; 
performing another photo-alignment process for the second optical alignment layer located in the second display area to form the fourth optical alignment film, 
wherein an alignment direction of the third optical alignment film is perpendicular to an alignment direction of the fourth optical alignment film; and 
coating polymeric liquid crystal materials over the third optical alignment film and the fourth optical alignment film, and curing the polymeric liquid crystal materials to form the first one-half wavelength phase difference film and the second one-half wavelength phase difference film” because claim 1 already cited these films, such as a first optical alignment film, a second optical alignment film and ets.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0033782 in view of Ooishi CN 107209310A (See document 17264828_2022-03-03_CN_107209310_A_M.pdf) and Park US 2015/0129852.
Regarding claim 1, Wang discloses a stereoscopic display device, in at least figs. 3-6 and 10, comprising first display areas (11) and second display areas (12) alternately provided, wherein the stereoscopic display device further comprises: 
a base substrate (it’s inherent to have a base substrate for carrying a plurality of display components); 
a plurality of display components (a plurality of display components in 11 and 12 of 1), located above the base substrate of one first display area and one second display area; 
a first polarizing film (21), disposed on one side, facing away from the base substrate, of the display components of the first display area; and 
a second polarizing film (22), disposed on one side, facing away from the base substrate, of the display components of the second display area; 
wherein an absorption axis direction of the first polarizing film is perpendicular to an absorption axis direction of the second polarizing film (see para.43 and para.60, and figs.6 and 10).
Wang does not explicitly disclose the stereoscopic display device further comprises: a first one-quarter wavelength phase difference film, disposed between the display components of the first display area and the first polarizing film; 
a second one-quarter wavelength phase difference film, disposed between the display components of the second display area and the second polarizing film; 
a first one-half wavelength phase difference film, disposed between the first one-quarter wavelength phase difference film of the first display area and the first polarizing film; and 
a second one-half wavelength phase difference film, disposed between the second one-quarter wavelength phase difference film of the second display area and the second polarizing film;
wherein the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film each comprise a polymeric liquid crystal material, and the first one-half wavelength phase difference film and the second one-half wavelength phase difference film each comprise a polymeric liquid crystal material; and
the stereoscopic display device further comprises: 
a first optical alignment film, disposed between the display components of the first display area and the first one-quarter wavelength phase difference film; 
a second optical alignment film, disposed between the display components of the second display area and the second one-quarter wavelength phase difference film;
a third optical alignment film, disposed between the first one-quarter wavelength phase difference film of the first display area and the first one-half wavelength phase difference film; and 
a fourth optical alignment film, disposed between the second one-quarter wavelength phase difference film of the second display area and the second one-half wavelength phase difference film; 
wherein an alignment direction of the first optical alignment film is perpendicular to an alignment direction of the second optical alignment film, and an alignment direction of the third optical alignment film is perpendicular to an alignment direction of the fourth optical alignment film.
Ooishi discloses a display device, in at least fig.3, an one-quarter wavelength phase difference film (302) disposed between the display components (the display components of 301) and a polarizing film (304) (see fig.3); an one-half wavelength phase difference film (303) disposed between the one-quarter wavelength phase difference film and the polarizing film (see fig.3), the one-quarter wavelength phase different film comprises a polymeric liquid crystal material (page 8, lines 1-7 and page 10, lines 29-30 and page 29, lines 36-44) and the one-half wavelength phase different film comprises a polymeric liquid crystal material (page 8, lines 1-7 and page 10, lines 29-30 and page 29, lines 36-44) and an angle (90°-θ32) between a slow axis direction (A32) of the one-quarter wavelength phase difference film and the absorption axis direction (A34) of the polarizing film is 75° (page 30, lines 17-18); an angle (90°-θ33) between a slow axis direction (A33) of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15° (page 30, lines 16-17) for the purpose of having a circular polarizer functions as wideband area anti-reflection film for the display device (page 24, line 20).
Park discloses a display device, in at least figs.8 and 2B-5E, an optical alignment film (910) for aligning the one-quarter wavelength phase difference film (920) comprises a polymeric liquid crystal material (para.106, 107 and 76), and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-quarter wavelength phase different film (para.106, 107 and 77) and an optical alignment film (950) for aligning the one-half wavelength phase difference film (960) comprises a polymeric liquid crystal material (para.106 and 107), and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-half wavelength phase different film (para.107 and 106) for the purpose of forming a reflection preventing layer (para.101). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an one-quarter wavelength phase difference film disposed between the display components and a polarizing film; an one-half wavelength phase difference film disposed between the one-quarter wavelength phase difference film and the polarizing film; the one-quarter wavelength phase different film comprises a polymeric liquid crystal material, and the one-half wavelength phase different film comprises a polymeric liquid crystal material, and an angle between a slow axis direction of the one-quarter wavelength phase difference film and the absorption axis direction of the polarizing film is 75°; an angle between a slow axis direction of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15° and an optical alignment film for aligning the one-quarter wavelength phase difference film comprises a polymeric liquid crystal material, and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-quarter wavelength phase different film and an optical alignment film for aligning the one-half wavelength phase difference film comprises a polymeric liquid crystal material, and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-half wavelength phase different film as taught by Ooishi and Park respectively in the stereoscopic display device of Wang in order to have the stereoscopic display device further comprises: a first one-quarter wavelength phase difference film, disposed between the display components of the first display area and the first polarizing film; a second one-quarter wavelength phase difference film, disposed between the display components of the second display area and the second polarizing film; a first one-half wavelength phase difference film, disposed between the first one-quarter wavelength phase difference film of the first display area and the first polarizing film; and a second one-half wavelength phase difference film, disposed between the second one-quarter wavelength phase difference film of the second display area and the second polarizing film; wherein the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film each comprise a polymeric liquid crystal material, and the first one-half wavelength phase difference film and the second one-half wavelength phase difference film each comprise a polymeric liquid crystal material; and the stereoscopic display device further comprises: a first optical alignment film, disposed between the display components of the first display area and the first one-quarter wavelength phase difference film; a second optical alignment film, disposed between the display components of the second display area and the second one-quarter wavelength phase difference film; a third optical alignment film, disposed between the first one-quarter wavelength phase difference film of the first display area and the first one-half wavelength phase difference film; and a fourth optical alignment film, disposed between the second one-quarter wavelength phase difference film of the second display area and the second one-half wavelength phase difference film; wherein an alignment direction of the first optical alignment film is perpendicular to an alignment direction of the second optical alignment film, and an alignment direction of the third optical alignment film is perpendicular to an alignment direction of the fourth optical alignment film because Wang discloses two polarizing films have absorption axis directions perpendicular to each other for the purpose of having a circular polarizer functions as wideband area anti-reflection film or a reflection preventing layer for the display device.
Regarding claim 3, Wang does not explicitly disclose an angle between a slow axis direction of the first one-quarter wavelength phase difference film and the absorption axis direction of the first polarizing film is 75°; 
an angle between a slow axis direction of the second one-quarter wavelength phase difference film and the absorption axis direction of the second polarizing film is 75°; 
an angle between a slow axis direction of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15°; and 
an angle between a slow axis direction of the second one-half wavelength phase difference film and the absorption axis direction of the second polarizing film is 15°.
Ooishi discloses a display device, in at least fig.3, an angle (90°-θ32) between a slow axis direction (A32) of the one-quarter wavelength phase difference film and the absorption axis direction (A34) of the polarizing film is 75° (page 30, lines 17-18); 
an angle (90°-θ33) between a slow axis direction (A33) of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15° (page 30, lines 16-17) for the purpose of having a circular polarizer functions as wideband area anti-reflection film for the display device (page 24, line 20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an angle between a slow axis direction of the one-quarter wavelength phase difference film and the absorption axis direction of the polarizing film is 75°; an angle between a slow axis direction of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15° as taught by Ooishi in the stereoscopic display device of Wang in view of Park in order to have an angle between a slow axis direction of the first one-quarter wavelength phase difference film and the absorption axis direction of the first polarizing film is 75°; an angle between a slow axis direction of the second one-quarter wavelength phase difference film and the absorption axis direction of the second polarizing film is 75°; an angle between a slow axis direction of the first one-half wavelength phase difference film and the absorption axis direction of the first polarizing film is 15°; and an angle between a slow axis direction of the second one-half wavelength phase difference film and the absorption axis direction of the second polarizing film is 15° for the purpose of having a circular polarizer functions as wideband area anti-reflection film for the display device.
Regarding claim 6, Wang in view of Ooishi does not explicitly disclose the first polarizing film comprises dichroic dyes and polymeric liquid crystal mixtures, and the second polarizing film comprises dichroic dyes and polymeric liquid crystal mixtures; and 
the stereoscopic display device further comprises: 
a fifth optical alignment film, disposed between the first one-half wavelength phase difference film of the first display area and the first polarizing film; and 
a sixth optical alignment film, disposed between the second one-half wavelength phase difference film of the second display area and the second polarizing film; 
wherein an alignment direction of the fifth optical alignment film is perpendicular to an alignment direction of the sixth optical alignment film.
Park discloses a display device, in at least in at least figs.8 and 2B-5E, the polarizing film (940) comprises dichroic dyes and polymeric liquid crystal mixtures (para.81), an optical alignment film (930) for aligning the polarizing film (para.66), and an alignment direction of the optical alignment film is the same as the transmitting axis of the polarizing film (para.66 and 68) and the polarizing film disposed on the one-half wavelength phase difference film and the one-quarter wavelength phase difference film (see fig.8) for the purpose of forming a reflection preventing layer (para.101).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizing film comprises dichroic dyes and polymeric liquid crystal mixtures, an optical alignment film for aligning the polarizing film, and an alignment direction of the optical alignment film is the same as the transmitting axis of the polarizing film and the polarizing film disposed on the one-half wavelength phase difference film and the one-quarter wavelength phase difference film as taught by Park in the stereoscopic display device of Wang in view of Ooishi in order to have the first polarizing film comprises dichroic dyes and polymeric liquid crystal mixtures, and the second polarizing film comprises dichroic dyes and polymeric liquid crystal mixtures; and the stereoscopic display device further comprises: a fifth optical alignment film, disposed between the first one-half wavelength phase difference film of the first display area and the first polarizing film; and a sixth optical alignment film, disposed between the second one-half wavelength phase difference film of the second display area and the second polarizing film; wherein an alignment direction of the fifth optical alignment film is perpendicular to an alignment direction of the sixth optical alignment film for the purpose of forming a reflection preventing layer.
Regarding claim 7, Wang discloses the first display areas and the second display areas are alternately distributed in a first direction (horizontal direction, fig.3); and/or 
the first display areas and the second display areas are alternately distributed in a second direction (vertical direction, fig.4); 
wherein the second direction crosses the first direction (fig.3-5).
Regarding claim 10, Wang discloses a method for manufacturing the stereoscopic display device of claim 1 (see the rejection of claim 1 above), comprising: forming film layers of the display components above the base substrate (see figs.6 and 10); and 
forming the first polarizing film located in the first display area and the second polarizing film located in the second display area, on one side, facing away from the base substrate, of the display components (see figs.6 and 10); 
wherein the absorption axis direction of the first polarizing film is perpendicular to the absorption axis direction of the second polarizing film (see figs.6 and 10).
Wang does not disclose after the film layers of the display components are formed above the base substrate, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: 
coating a first optical alignment layer over the display components; 
performing a photo-alignment process for the first optical alignment layer located in the first display area to form the first optical alignment film; 
performing another photo-alignment process for the first optical alignment layer located in the second display area to form the second optical alignment film, 
wherein an alignment direction of the first optical alignment film is perpendicular to an alignment direction of the second optical alignment film; and 
coating polymeric liquid crystal materials over the first optical alignment film and the second optical alignment film, and curing the polymeric liquid crystal materials to form the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film; 
wherein after the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film are formed, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: 
coating a second optical alignment layer over the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film;
performing a photo-alignment process for the second optical alignment layer located in the first display area to form the third optical alignment film; 
performing another photo-alignment process for the second optical alignment layer located in the second display area to form the fourth optical alignment film, 
wherein an alignment direction of the third optical alignment film is perpendicular to an alignment direction of the fourth optical alignment film; and 
coating polymeric liquid crystal materials over the third optical alignment film and the fourth optical alignment film, and curing the polymeric liquid crystal materials to form the first one-half wavelength phase difference film and the second one-half wavelength phase difference film.
Ooishi discloses a method for manufacturing a display device, in at least fig.3, after the film layers of the display components (the display components of 301) are formed above the base substrate (the base substrate of 301), and before the polarizing film (304) is formed on the side, facing away from the base substrate, of the display components, the method further comprises: forming an one-quarter wavelength phase difference film (302)(page 8, lines 9-21) with polymeric liquid crystal materials over the display component (see fig.3), and after the one-quarter wavelength phase difference film is formed, and before the polarizing film is formed on the side, facing away from the base substrate, of the display components, the method further comprises: forming a one-half wavelength phase difference film (303) with polymeric liquid crystal materials over the one-quarter wavelength phase difference film (see fig.3) and the one-quarter wavelength phase difference film (302) disposed between the display components (the display components of 301) and the polarizing film (304) (see fig.3); the one-half wavelength phase difference film (303) disposed between the one-quarter wavelength phase difference film and the polarizing film (see fig.3) for the purpose of forming one-quarter wavelength phase difference film and one-half wavelength phase difference film function uniformly in a wide bandwidth (page 10, lines 29-30) and having a circular polarizer functions as wideband area anti-reflection film for the display device (page 24, line 20).
Park discloses a method for manufacturing a display device, in at least figs.8 and 2B-5D and para.107, comprises:
coating a first optical alignment layer (a photo-alignment material layer, para. 107) over the display components (see figs.2B and 8 and para.107); performing a photo-alignment process for the first optical alignment layer located in the display area to form an optical alignment film (950); and coating polymeric liquid crystal materials (reactive mesogen, para.107) over the optical alignment film, and curing the polymeric liquid crystal materials to form an one-half wavelength phase difference film (960)(para.107), and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-half wavelength phase different film (960), and after the one-half wavelength phase difference film is formed, and before the polarizing film is formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a second optical alignment layer (para.107 and fig.8 and 5A) over the one-half wavelength phase difference film; performing a photo-alignment process for the second optical alignment layer located in the display area to form an optical alignment film (910); and coating polymeric liquid crystal materials over the optical alignment film, and curing the polymeric liquid crystal materials to form a one-quarter wavelength phase difference film (920)(fig.8), and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-quarter wavelength phase different film for the purpose of for the purpose of forming a reflection preventing layer (para.101).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have after the film layers of the display components are formed above the base substrate, and before the polarizing film  is formed on the side, facing away from the base substrate, of the display components, the method further comprises: forming an one-quarter wavelength phase difference film with polymeric liquid crystal materials over the display component, and after the one-quarter wavelength phase difference film is formed, and before the polarizing film is formed on the side, facing away from the base substrate, of the display components, the method further comprises: forming a one-half wavelength phase difference film with polymeric liquid crystal materials over the one-quarter wavelength phase difference film and the one-quarter wavelength phase difference film disposed between the display components and the polarizing film; the one-half wavelength phase difference film disposed between the one-quarter wavelength phase difference film and the polarizing film and coating a first optical alignment layer over the display components; performing a photo-alignment process for the first optical alignment layer located in the display area to form an optical alignment film; and coating polymeric liquid crystal materials over the optical alignment film, and curing the polymeric liquid crystal materials to form an one-half wavelength phase difference film, and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-half wavelength phase different film, and after the one-half wavelength phase difference film is formed, and before the polarizing film is formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a second optical alignment layer over the one-half wavelength phase difference film; performing a photo-alignment process for the second optical alignment layer located in the display area to form an optical alignment film; and coating polymeric liquid crystal materials over the optical alignment film, and curing the polymeric liquid crystal materials to form a one-quarter wavelength phase difference film, and an alignment direction of the optical alignment film is the same as the slow axis direction of the one-quarter wavelength phase different film as taught by Ooishi and Park respectively in the method for manufacturing the stereoscopic display device of Wang in order to have after the film layers of the display components are formed above the base substrate, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a first optical alignment layer over the display components; performing a photo-alignment process for the first optical alignment layer located in the first display area to form a first optical alignment film; performing another photo-alignment process for the first optical alignment layer located in the second display area to form a second optical alignment film, wherein an alignment direction of the first optical alignment film is perpendicular to an alignment direction of the second optical alignment film; and coating polymeric liquid crystal materials over the first optical alignment film and the second optical alignment film, and curing the polymeric liquid crystal materials to form a first one-quarter wavelength phase difference film and a second one-quarter wavelength phase difference film, and after the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film are formed, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a second optical alignment layer over the first one-quarter wavelength phase difference film and the second one-quarter wavelength phase difference film; performing a photo-alignment process for the second optical alignment layer located in the first display area to form a third optical alignment film; performing another photo-alignment process for the second optical alignment layer located in the second display area to form a fourth optical alignment film, wherein an alignment direction of the third optical alignment film is perpendicular to an alignment direction of the fourth optical alignment film; and coating polymeric liquid crystal materials over the third optical alignment film and the fourth optical alignment film, and curing the polymeric liquid crystal materials to form a first one-half wavelength phase difference film and a second one-half wavelength phase difference film because Wang discloses two polarizing films have absorption axis directions perpendicular to each other for the purpose of forming one-quarter wavelength phase difference film and one-half wavelength phase difference film function uniformly in a wide bandwidth and having a circular polarizer functions as wideband area anti-reflection film or a reflection preventing layer for the display device.
Regarding claim 13, Wang does not explicitly disclose after the first one-half wavelength phase difference film and the second one-half wavelength phase difference film are formed, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a third optical alignment layer over the first one-half wavelength phase difference film and the second one-half wavelength phase difference film; performing a photo-alignment process for the third optical alignment layer located in the first display area to form a fifth optical alignment film; and performing another photo-alignment process for the third optical alignment layer located in the second display area to form a sixth optical alignment film, wherein an alignment direction of the fifth optical alignment film is perpendicular to an alignment direction of the sixth optical alignment film; and the forming the first polarizing film located in the first display area and the second polarizing film located in the second display area on the side, facing away from the base substrate, of the display components, comprises: coating dichroic dyes and polymeric liquid crystal mixtures over the fifth optical alignment film and the sixth optical alignment film, and curing the dichroic dyes and polymeric liquid crystal mixtures to form the first polarizing film and the second polarizing film.
Ooishi discloses a method for manufacturing a display device, in at least fig.3, after the one-half wavelength phase difference film is formed, and before the polarizing film located in the display area is formed on the side, facing away from the base substrate, of the display components, the method further comprises: forming the polarizing film over the first one-half wavelength phase difference film for the purpose of having a circular polarizer functions as wideband area anti-reflection film for the display device (page 24, line 20). The reason for combining is the same as claim 10.
Park discloses a method for manufacturing a display device, in at least figs.8 and 5A-5D, coating a third optical alignment layer (photo-alignment material, para.107 and 67) over the one-quarter wavelength phase difference film; performing a photo-alignment process for the third optical alignment layer to form an optical alignment film (930, see fig.8 and para.107); wherein an alignment direction of the optical alignment film is the same as the transmitting axis of the polarizing film (para.66 and 68); and the forming the polarizing film (940) comprises: coating dichroic dyes and polymeric liquid crystal mixtures (para.81) over the optical alignment film (930), and curing the dichroic dyes and polymeric liquid crystal mixtures to form the polarizing film (para.81 and fig.8) for the purpose of forming a reflection preventing layer (para.101).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have after the one-half wavelength phase difference film is formed, and before the polarizing film located in the display area is formed on the side, facing away from the base substrate, of the display components, the method further comprises: forming the polarizing film over the first one-half wavelength phase difference film, and coating a third optical alignment layer  over the one-quarter wavelength phase difference film; performing a photo-alignment process for the third optical alignment layer to form an optical alignment film; wherein an alignment direction of the optical alignment film is the same as the transmitting axis of the polarizing film; and the forming the polarizing film comprises: coating dichroic dyes and polymeric liquid crystal mixtures over the optical alignment film, and curing the dichroic dyes and polymeric liquid crystal mixtures to form the polarizing film as taught by Ooishi and Park respectively in the method for manufacturing the stereoscopic display device of Wang in order to have after the first one-half wavelength phase difference film and the second one-half wavelength phase difference film are formed, and before the first polarizing film located in the first display area and the second polarizing film located in the second display area are formed on the side, facing away from the base substrate, of the display components, the method further comprises: coating a third optical alignment layer over the first one-half wavelength phase difference film and the second one-half wavelength phase difference film; performing a photo-alignment process for the third optical alignment layer located in the first display area to form a fifth optical alignment film; and performing another photo-alignment process for the third optical alignment layer located in the second display area to form a sixth optical alignment film, wherein an alignment direction of the fifth optical alignment film is perpendicular to an alignment direction of the sixth optical alignment film; and the forming the first polarizing film located in the first display area and the second polarizing film located in the second display area on the side, facing away from the base substrate, of the display components, comprises: coating dichroic dyes and polymeric liquid crystal mixtures over the fifth optical alignment film and the sixth optical alignment film, and curing the dichroic dyes and polymeric liquid crystal mixtures to form the first polarizing film and the second polarizing film because Wang discloses two polarizing films have absorption axis directions perpendicular to each other for the purpose of a circular polarizer functions as wideband area anti-reflection film or a reflection preventing layer for the display device.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0033782 in view of Ooishi CN 107209310A (See document 17264828_2022-03-03_CN_107209310_A_M.pdf) and Park US 2015/0129852 as applied to claim 1 above, and further in view of Son US 2014/0191203.
Regarding claims 8 and 9, Wang in view of Ooishi and Park does not explicitly disclose a pixel defining layer configured to separate the display components; wherein the pixel defining layer comprises: shading parts, each located at a position between a pair of adjacent the first and second display areas, and the shading parts comprise black resin materials.
Son discloses a display device, in at least figs.1A-2, a pixel defining layer (300) configured to separate the display components (113); wherein the pixel defining layer comprises: shading parts (300), each located at a position between a pair of adjacent the first and second display areas (see fig.1A and 2), and the shading parts comprise black resin materials (para.80) for the purpose of absorbing the visible light (para.80) and increasing the contrast and the structural strength of the display device (para.85).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel defining layer configured to separate the display components; wherein the pixel defining layer comprises: shading parts, each located at a position between a pair of adjacent the first and second display areas, and the shading parts comprise black resin materials as taught by Son in the stereoscopic display device of Wang in view of Ooishi and Park for the purpose of absorbing the visible light and increasing the contrast and the structural strength of the display device.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2016/0033782 in view of Ooishi CN 107209310A (See document 17264828_2022-03-03_CN_107209310_A_M.pdf) and Park US 2015/0129852 as applied to claim 10 above, and further in view of Son US 2014/0191203.
Regarding claim 14, Wang in view of Ooishi and Park does not explicitly disclose forming shading parts above the base substrate by using black resin materials, each located at a position between a pair of adjacent the first and second display areas.
Son discloses a method for manufacturing a display device, in at least figs.1A-2, forming shading parts (300) above the base substrate (100) by using black resin materials (para.80), each located at a position between a pair of adjacent the first and second display areas (see fig.1A and 2) for the purpose of absorbing the visible light (para.80) and increasing the contrast and the structural strength of the display device (para.85).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming shading parts above the base substrate by using black resin materials, each located at a position between a pair of adjacent the first and second display areas as taught by Son in the method for manufacturing the stereoscopic display device of Wang in view of Ooishi and Park for the purpose of absorbing the visible light and increasing the contrast and the structural strength of the display device.










Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang CN 110471212A (Liang US 2021/0063824)(figs.6-7, 10 and 11) and Liang CN 110989191A (Liang US 20210191144) (figs.6-15) can be a secondary reference to teach an optical alignment film for aligning each one-quarter wavelength phase difference film, one-half wavelength phase difference film and polarizing film as well. They can be overcome by filling an English translation of Foreign priority document CN201910464278.7. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871